Exhibit 10.1 Cenicriviroc:LICENSE AGREEMENT TOBIRA THERAPEUTICS, INC. and Dong-A ST Co., Ltd. Dated as of April 11, 2016 [***] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Cenicriviroc Execution Copy CONFIDENTIAL LICENSE AGREEMENT This License Agreement (“Agreement”), effective as of April 11, 2016 (the “Effective Date”), is between Tobira Therapeutics, Inc., a Delaware corporation, with a place of business at 701 Gateway Blvd, Suite 300, South San Francisco, CA 94080, USA (“Licensor”), and Dong-A ST Co., Ltd., a company incorporated under the laws of the Republic of Korea, with a place of business at 64 Cheonho-daero, Dongdaemun-gu, Seoul 02587, Republic of Korea (“Licensee”).Licensee and Licensor are sometimes referred to herein individually as a “Party” and collectively as the “Parties.” RECITALS Whereas, each of Licensor and Licensee is a pharmaceutical company engaged in the research, development and commercialization of products useful in the diagnosis, amelioration, treatment or prevention of human diseases and conditions; and Whereas, Licensee wishes to be granted, and Licensor desires to grant, a license in the Territory under certain patents, patent applications, know-how and other proprietary information for the Development, Manufacture and Commercialization of the Products in the Field in the Territory.
